Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group I	Figures 1A-7B
Group II	Figures 8A and 8B
The species are independent or distinct because the invention of group I includes the special technical features of a spring biased pin and corresponding holes in the push rod and mounting plate while the invention of group II includes the special technical features of a pivoting elongated member and a notch in the push rod. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Douglas J. McEvoy on Tuesday February 23, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because the lead line for reference character “40” in figures 4A, 5A, 6A, 7A fails to accurately indicate the toothed gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” on line 2 of paragraph 27, “74” on line 3 of paragraph 35, and “92” on line 4 of paragraph 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “[a] release” on line 1 is confusing since it is unclear what is being released.  On line 2, “[a] linkage” is confusing since it is unclear what element of the invention includes the linkage.  Recitations such .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  acronyms such as “U.H.M.W.” on line 2 of paragraph 24 should be provided with a definition to avoid confusion.  On lines 3-4 of paragraph 25, “compare to as shown in Fig. 1B” is grammatically awkward and confusing.  What is the applicant comparing?  On line 4, of paragraph 26, “Figs. 2-3” is confusing since figures 2 and 3 are not present in the drawings.  Is the applicant referring to figures 2A and 3B?  Also see “”Figs. 1-3” on line 4 of paragraph 27.  On lines 6-8 of paragraph 26, “[i]n this manner . . . no additional resetting” is confusing since it is unclear what element(s) of the invention require no additional resetting.  Additionally, it appears that “even” on line 7 of paragraph 26 should be changed to --event-- to avoid confusion.  On lines 4-7 of paragraph 32, “pushing against . . . being rotated” is confusing since it is unclear how the push rod and the operator arm can telescope when the locking pin 16 is disposed in the apertures of the push rod and operator arm.  On line 3 of paragraph 36, it appears that “78” should be changed to --72-- to avoid confusion.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “pivotally associated door panels” on line 2 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What makes the door panels pivotally associated?  Is the applicant referring to the face that the door panels pivot in opposite directions?  Recitations such as “telescopically secured” on line 7 of claim 1 render the claims indefinite because it is unclear what element of the invention the push rod is secured to.  Recitations such as “push rod” on line 7 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the push rod set forth above.  Recitations such as “to retract” on line 9 of claim 1 render the claims indefinite because it is unclear from what element of the invention the pin is retracted.  Recitations such as “return displacement” on line 3 of claim 3 render the claims indefinite because it is unclear from what element of the invention/position of the spring pin is the spring pin being displaced.  Recitations such 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 1479399).  Olson discloses a manual release assembly for use with a power door system including an overhead linkage for actuating a pair of pivotally associated door panels 11, 11 between closed and opened positions, the linkage including an operator arm 15 telescopically supporting a push rod 30, said release assembly comprising: 
a housing 13, 14 secured to the operator arm 15; 
a spring biased pin 36 extending through aligning apertures 35, 40 in the operator arm 15 and telescopically secured push rod 30; and 

further comprising a manual release handle (not shown) for displacing the release cable 33, an arrangement of pulleys 34 routing the cable to the housing (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olson as applied to claims 1 and 5 above, and further in view of Kraft et al. (US 1965841).  Kraft et al. discloses a compression spring 99 supported within a housing (not numbered, but comprising the cylindrical portion of 92) and influencing a spring pin 100 into engagement with an operator arm 88 and a push rod 92 (claim 2);
further comprising a spring retainer 101 for supporting said spring pin 100 relative to said compression spring (claim 4).
.

Allowable Subject Matter
Claim 3, as best understood by the examiner, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a locking pin and locking pin guide incorporated into a cable mounting guard positioned below said spring pin, said locking pin displacing with said spring pin and preventing return displacement of said spring pin in response to a single pull retraction of said spring pin.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634